DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 23-48 directed to a catalyst and a method of making the catalyst, wherein compound (a) and metal halide (b) encompass various species respectively, and the election of species has been requested in the previous Office Action of Election/Restriction Requirements on January 23, 2022.  Since applicant has not made species elections in the response of March 23, 2022, the Examiner has made to phone interviews on April 18 and May 4, 2022 with Attorney Jovan Jovanovic to request further restrictions, however, Attorney Jovan Jovanovic never provided further response.  The Office is now elected indole and its derivatives species and TiCl4 species for components (a) and (b).
Accordingly, claims 40 and 47 are withdrawn from consideration as being directed to a non-elected invention.  
Specification
The disclosure is objected to because of the following informalities: .
(i) On page 20, the following reactions scheme is disclosed:

    PNG
    media_image1.png
    247
    556
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    297
    576
    media_image2.png
    Greyscale

Upon contacting 2-phenylindole and TiCl4, compound I is likely formed; however, the transformations of I to II, II to II and IlI to IV are unlikely since 2-phenylindole is a stable aromatic compound.  According to Wikipedia under Indole section, the protons on the aromatic ring are prone to substitution reactions as shown below:


    PNG
    media_image3.png
    646
    976
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    714
    964
    media_image4.png
    Greyscale
 

In view of the reactivities of indole, it is highly unlikely for a salt such as TiCl4 being able to facilitate rearrangements of the hydrogen on the aromatic ring and thus result in less stable nonaromatic structures of II-IV.  Clarification and appropriate corrections throughout the specification regarding the reaction and compounds II-IV are required.  
(ii) The identity of “DNBP” in Examples 5-8 is not discloses, clarification is requested.
(iii) The term “halogenide” throughout the Specification is not an art recognized term and should be replaced with “halide”.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 23-39, 40-46 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound (ArrL-E) treated Ziegler catalyst, does not reasonably provide enablement for the catalyst comprising the product of ArrL-E and the metal halide of claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. In view of the Specification as whole, the essential components such as MgCl2 and trialkyl aluminum are missing, without those components, the catalyst from the claimed preparation process would not have much activity.


Claims 23-39, 40-46 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23:
(i) According to formula ArrL-E, representing the compound of component (a), E is viewed not as part of Ar, thus, the description of “E is a heteroatom, included in L” does not make logical sense.
(ii) In line 6, the symbol “x” lacks antecedence.
In claim 27:
(i) The nomenclatures of the list of acids at the end of the claim are incomplete and improper.
In claim 45:
(i) The use of “obtainable” renders the claim indefinite. 
In all claims:
(i) The use of term “may” introduces uncertainty to the claims and such term should be avoided in claims.
(ii) After a broad limitation, use the term “preferably” to introduce a narrower limitation renders the claim indefinite.
(iii) The selected format “selected from the group comprising…and...” and “selected from the group containing...”  are improper and should be replaced with “selected from the group consisting of…and...”.
(iv) The use of “such as” for alternative selection is improper and should be replaced with “selected from the group consisting of…and...” or “selected from…or…”.
(v) The use of term “or the like” renders the claimed limitation indefinite.
(vi) Claims 33-48 are depended on canceled claim 22.
(vii) The term “halogenide” is not an art recognized term and should be replaced with “halide”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-39, 42-45 and 48 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Liguori et al. (US 2009/0156391).
Liguori teaches the preparation a Ziegler catalyst for olefin polymerization:

    PNG
    media_image5.png
    236
    406
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    201
    402
    media_image6.png
    Greyscale

It is noted that indole and 1-methylindole are used in Examples 4 and 5 as the internal electron donor component (a) for the preparations of the Ziegler catalysts to provide ethylene polymers.  
Liguori’s teaching anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Liguori et al. (US 2009/0156391).
Liguori’s teaching is relied upon as shown above.  It is noted that indole and 1-methylindole are used in Examples 4 and 5 as the internal electron donor component (a) for the preparations of the Ziegler catalysts to provide ethylene polymers.  While Liguori does not expressly discloses 2-phenylindole as the internal electron donor, Liguori does teach the nitrogen containing aromatic condensed ring such as indole may containing a substituent selected from aryl group.  Thus, one would come up with various the simplest aryl substituted indole such as 2-phenylindole.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Liguori’s teaching to provide a Ziegler catalyst composition with various indole derivatives as the internal electron donor since such is conventional done in the art to optimize the productivities of the catalyst system and in the absence of any showing criticality and unexpected results.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763